In Equity. — The bill charged that a bond was given by Shields to Lackey for property. Lackey assigned the bond to the plaintiff, who received a horse in part. Suit was commenced in the name of Lackey against Shields, but for the benefit of the plaintiff, and judgment recovered. After which Lackey gave Shields a receipt in full against the judgment. The bill charges that the receipt was given by Lackey with notice on the part of Shields, that the interest of the bond resided in the plaintiff, by assignment.
Demurrer, and the following authorities cited: 1 Hayw. 452; 1 Eq. Gas. Ab. 121, pl. 12 ib. 44.
Demurrer overruled, and the defendants ordered to answer; but saving the matter of the demurrer till final hearing, upon application made by the defendants' counsel. See 1 Johns. 411; 3 Johns. 425; 1 Mass. 117; 4 Hen.  Mun. 259.